Citation Nr: 0901619	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
blindness, right eye, light perception only.

2.  Entitlement to service connection for a left eye 
disorder, claimed as secondary to a service-connected right 
eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Although the veteran requested a local hearing with a 
Decision Review Officer in December 2004, he indicated that 
he no longer wanted that hearing in correspondence dated in 
February 2005.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's right eye disability has manifested as no 
worse than light perception only and a corrected visual 
acuity of 20/40+2 (distance) and 20/30 (near) in the left 
eye.  

2.  A left eye disorder was not manifest during service, was 
not identified for many years after service separation, and 
is unrelated to service or to any service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
blindness, right eye, light perception only have not been 
met.  38 U.S.C.A.§§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, Diagnostic Code 
(DC) 6069 (2008).

2.  A left eye condition was not incurred or aggravated by 
active service, and is not proximately due to or the result 
of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating in Excess of 30 Percent for a Right Eye Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).

At the outset, the Board notes that the veteran's claim of 
entitlement to a rating in excess of 30 percent for a right 
eye disability is an appeal from the initial assignment of a 
disability rating. 

VA regulations provide that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction.  Snellen's test type or its 
equivalent will be used.  

Mydriatics should be routine, except when contraindicated.  
Funduscopic and ophthalmological findings must be recorded.  
The best distant vision obtainable after best correction by 
glasses will be the basis of the rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2008).  

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent pursuant to 38 C.F.R. § 4.84a, 
DCs 6061 to 6079 (2008).  The percentage evaluation will be 
found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a, Table V (2008).  

With light perception only in one eye (as is the case here), 
the next-higher 40 percent evaluation will be assigned where 
the other eye corrected vision is 20/50.  38 C.F.R. § 4.84a, 
DC 6069 (2008).  

The evidence of record does not support a finding that the 
veteran's right eye disability warrants a rating in excess of 
30 percent.  In this regard, although his visual acuity 
levels have varied, the evidence does not show visual acuity 
readings that meet the standards required for an increased 
rating under the diagnostic criteria discussed above. 

In the present case, a September 2008 VA eye examination 
report found light perception only in the right eye and a 
corrected visual acuity of 20/40+2 (distance) and 20/30 
(near) in the left eye.  In addition, visual acuity of 20/30 
in the left eye was found in multiple private medical 
reports.  The Board will resolve doubt surrounding the 
different results of the veteran's corrected visual acuity 
level in his favor.  

In his November 2008 statement, the veteran argued that he 
was entitled to 40 percent under DC 6069 because the 
September 2008 VA examiner found that he suffered from light 
perception only in his right eye and 20/50 vision in his left 
eye.  However, these were uncorrected vision acuity levels.  
As mentioned above, VA regulations base the rating of eye 
impairments on corrected vision acuity levels and not 
uncorrected levels.

In addition, the Board has considered the veteran's 
statements regarding his service-connected right eye visual 
impairment.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In sum, the evidence does not support a rating in excess of 
30 percent for a right eye disability.  The Board notes that 
in reaching this conclusion, the benefit of the doubt 
doctrine has been applied where appropriate.

The Board also finds that the demonstrated difference between 
the veteran's near and distant corrected vision in not so 
substantial as to require referral to the Director, 
Compensation and Pension Service under the provisions of 38 
C.F.R. § 4.84.  Therefore, the Board finds a rating in excess 
of 30 percent for a right eye disability is not warranted.    

It is also noted that the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2008) is not warranted.	

II.  Service Connection for a Left Eye Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the service medical records does not reveal any 
treatment or findings relating to a left eye disability.  
Although his February 1955 separation examination noted 
abnormal vision in his right eye, left eye vision was 
indicated to be normal.  Therefore, the evidence does not 
show a chronic left eye disorder at the time of discharge.

Post-service records reflect that the veteran's left eye 
vision was normal at a March 1994 ophthalmologic evaluation.  
This evidence reflects normal vision in the left eye for 
nearly 40 years after discharge.  Although the record does 
not reflect precisely when he was first diagnosed with 
diminished vision in the left eye, a September 2001 private 
eye examination, more than 45 years after discharge, found 
his left eye vision to be 20/30.  He subsequently developed a 
cataract in the left eye.  In this regard, the Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In the present case, however, 
the veteran has not specifically endorsed a continuity of 
left eye disability from the time of separation from service 
to the present time.  Rather, his primary contention is that 
his left eye disability was caused by his service-connected 
right eye disability.

Moreover, as previously noted, a continuity of symptomatology 
has not been demonstrated by the post-service treatment 
records and the competent evidence does not causally relate 
the current left eye disability to active service.  For these 
reasons, a grant of service connection on a direct basis is 
not warranted.

The Board will now address the veteran's claim of secondary 
service connection.  In order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

Further, additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the present case, the evidence reflects a current 
diagnosis of left eye vision loss.  Moreover, there is no 
dispute that the veteran is service-connected for a right eye 
disability.  However, the competent evidence does not show 
that his left eye disorder is proximately due to or the 
result of his service-connected right eye disability.  

The veteran was afforded a VA eye examination in September 
2008.  The examiner, after having reviewed the claim folder 
and medical history, noted the "visual decline in the left 
eye which has occurred over the past several years" and 
opined that this left eye vision loss was unrelated to his 
service-connected right eye disability.  Rather, the examiner 
noted that the veteran developed a cataract in his left eye 
which was likely related to the normal aging process.  

Because the September 2008 VA examiner's opinion was offered 
following a review of the claims folder and after an 
objective examination of the veteran, it is found to be 
highly probative.  Moreover, no other competent evidence of 
record refutes that opinion.  

The veteran asserts that his left eye disorder was caused by 
his service-connected right eye disability.  In this regard, 
he is competent to give evidence about what he experienced; 
for example, he is competent to discuss pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  

As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the evidence does not demonstrate that the veteran's 
currently-diagnosed left eye condition is causally related to 
active service or to his service-connected right eye 
condition.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
As such, the appeal is denied.

III.  The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's right eye disability claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for this 
issue.

With respect to the left eye claim, the VCAA duty to notify 
was satisfied by way of a letter sent to the veteran in 
September 2003 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
records and VA treatment records.  Further, the veteran 
submitted private treatment records.  Next, a specific VA 
medical opinion pertinent to the issues on appeal was 
obtained in September 2008.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 30 percent for blindness, right eye, 
light perception only is denied.

Service connection for a left eye disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


